Citation Nr: 0433329	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-03 539	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.



THE ISSUE

Competency to handle the disbursement of funds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to April 
1976.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision by the Department of 
Veterans' Affairs Records Management Center in St. Louis, 
Missouri.  The claims file was subsequently transferred to 
the Washington, D.C. Regional Office (RO)  

Based on correspondence of April 2003, it appears that the 
veteran is again seeking an effective date earlier than 
January 27, 1994 for an award of service connection (and 100 
percent evaluation) for schizophrenia.  Inasmuch as this 
issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran lacks the mental capacity to contract or manage 
his affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA benefits purposes.  
38 C.F.R. § 3.353 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Development

Based on a VA medical examination report, a finding of 
incompetency was proposed in August 1998.  The veteran was 
informed of this proposal in an August 1998 rating decision, 
as well as in a September 1998 notice letter which advised 
him of his rights and responsibilities.  The veteran was also 
advised of future action to be taken on this matter, as well 
as his right to submit additional evidence as to why the 
proposed action should not be taken, the right to a hearing, 
and the right to be represented.  He was further notified 
that his payments would continue at the current rate for a 
period of 60 days within which he could submit evidence, as 
well as how to avoid a potential overpayment.  Thus, his due 
process rights were afforded him, as set forth in the 
incompetency and reduction regulations.  See 38 C.F.R. 
§ 3.353(e) and 38 C.F.R. § 3.103.  

With respect to these notice and due process requirements, 
the Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002)), but has determined that they do not 
apply to this case.  

The VCAA sets forth specific enhanced duties to notify a 
"claimant" as to the information and evidence necessary to 
substantiate a claim for VA benefits.  For example, after VA 
receives an application that is at least substantially 
complete, VA must then provide notice of the information and 
evidence not of record that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a).  The VCAA also delineates 
other specific obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  38 U.S.C.A. § 5103A.  In particular, it is 
only after VA receives an application that is at least 
substantially complete that VA's duty to notify attaches.  
38 U.S.C.A. § 5103(a). 

As a plain reading of the implementing statute reveals, the 
various provisions of the VCAA, the regulations implementing 
the statutory framework [see 38 C.F.R. § 3.159], and 
pertinent VCAA caselaw do not apply, by definition, to the 
particular facts and circumstances of this case.  This is 
because this case did not arise from a submitted "claim."  
Rather, the facts and circumstances of the appeal arise from 
an action initiated solely by VA.  That action was a sua 
sponte proposal that a finding of incompetency be made, after 
a VA examiner suggested as much.  Thus, a "substantially 
complete application" was never submitted on the matter 
certified for appellate review.   

Legally, the VCAA only applies to claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 U.S.C.A. § 7104(c) 
(General Counsel precedent opinions binding on Board).  One 
must file a claim to be considered a "claimant" for VCAA 
purposes.  38 U.S.C.A. § 5100.  In this case, there is no 
"claim" for incompetency, and, accordingly, this issue is 
not within the VCAA's purview.  

When the plain language of the statute is clear, it is not 
the Board's place to impose its view, or to attempt to 
discern Congressional intent.  Thus, the VCAA does not apply 
to the instant appeal.  

Even assuming, for the sake of argument, that the VCAA were 
to apply, the Board finds that the same procedural 
requirements imposed by the VCAA were, in actuality, followed 
by VA in this case.  Here, he was provided all required due 
process:  the September 1998 notice letter, sent in 
conjunction with the August 1998 rating decision, informed 
him of the future action to be taken in his case and what 
would happen next, as well as his right to submit additional 
evidence demonstrating why the proposed action should not be 
taken, the right to a hearing, and the right to be 
represented.  He was further notified that his payments would 
continue at the current rate for a period of 60 days within 
which he could submit evidence, as well as how to avoid a 
potential overpayment.  Compare 38 C.F.R. § 3.353(e) and 
38 C.F.R. § 3.103 with 38 C.F.R. § 3.159.  

Additionally, together the August 1998, March 2000, and July 
2002 rating decisions; the January 2003 Statement of the Case 
(SOC) and the respective notices; and a September 2002 
letter, informed the veteran of the evidence necessary to 
show competency, which portion of the evidence VA would 
obtain, what portion he needed to submit, and that he should 
provide anything in his possession with respect to the issue.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) and 
38 C.F.R. § 3.159.  In this regard, the veteran responded to 
the August 1998 proposal to rate him incompetent by submitted 
statements from social workers showing that he was able to 
manage his funds.

The veteran has been provided every opportunity to submit 
evidence and argument, and to respond to VA notices.  
Further, the SOC provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the decision at issue.  By way of these 
documents, the veteran has been specifically informed of the 
cumulative evidence already obtained by VA or provided to VA, 
and of the need to submit anything of relevance to the 
instant appeal.  The VCAA content-complying notice then, was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board.  

Additionally, in this case, the RO assisted the VA 
compensation and pension examination unit at the VA Medical 
Center in obtaining a correct address for the veteran in 
order that appropriate VA examinations could be conducted.  
The veteran underwent two VA examinations, submitted his own 
evidence, and indicated that he is not currently receiving 
treatment for his condition.  

Additionally, the veteran specifically stated that he did not 
desire a hearing in this case, but wished his case to move 
forward to the Board.  Thus, there is no evidence, 
allegation, or showing that the principles of the VCAA were 
violated.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As this duty has been 
fully satisfied in this case, to decide the appeal would not 
be prejudicial to the veteran.  No useful purpose would be 
served in remanding this matter for additional procedural 
development, and a remand would result in unnecessarily 
imposing additional burdens on VA with no possible benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  




II.  Competency finding

In this case, it is essentially argued that the doctor 
incorrectly diagnosed the veteran's illness, and that the 
evidence shows that he is competent to adequately manage his 
own financial affairs, including his VA benefits.  

The evidence consists of two VA compensation and pension 
examinations, as well as letters submitted by the veteran 
from his medical providers, and other health care providers.  

In April 1998, the veteran was afforded a VA compensation and 
pension examination.  Following that examination, the medical 
examiner found that the veteran would require assistance with 
the management of his funds, because he was not in a position 
to demonstrate that he could cognitively understand the risks 
and benefits of financial decisions.  The examiner also 
concluded that the veteran should be appointed a fiduciary or 
payee because he was not competent to manage his funds alone.  
As noted above, it is at this point that the RO informed the 
veteran that a finding of incompetency was proposed.  

A May 1998 letter from the veteran's private mental health 
practioner was offered to show that service connection should 
be established.  It also reveals, however that the veteran 
found it difficult to have meaningful conversation even on 
the most basic level.  

In September 1998, additional letters were received.  One, 
from a Program Advisor at a residential living facility, 
shows that the veteran was in good standing with regard to 
his payment of rent and compliance with house rules.  It was 
noted that the veteran managed his own funds without staff 
assistance, and seemed to have adjusted well to the 
independent living arrangement.  Another letter, also dated 
September 1998, and authored by a Service Coordinator at the 
same facility, shows that the veteran had been a resident 
since March 1996.  That letter explained that residents were 
required to buy their own food, pay 30 percent of their net 
income, and take care of all of their own personal business 
with little or no assistance from the Service Coordinator.  
Since coming to that facility, the veteran had needed 
assistance with food twice due to overspending.  He was also 
noted, however, to manage his money very well, and to take 
care of all of his daily living needs.  

In December 2002, the veteran was afforded another VA 
compensation and pension examination.  During the course of 
that examination, the examiner found that the veteran was 
circumstantial and tangential.  He was unable to remember 
some of the questions.  The veteran stated that he lived off 
of "arts & science, immortality, life expectancy, and 
immunomodulators."  He reported that he did not need any 
psychiatric treatment, even though he was 100 percent 
service-connected for schizophrenia.  He also stated that he 
did not want "medicines, all I want is immunomodulators, 
that's all I'll take."  The veteran reported that although 
he heard voices, they were not due to schizophrenia, they 
were "secondary to EEG, and had nothing to do with his 
schizophrenia."  The veteran was not currently on any 
medication.  

On mental status evaluation, the veteran had an increased 
volume of speech, with positive pressure noted.  His mood was 
described as "okay."  Affect was mildly euphoric.  The 
veteran's thought process was circumstantial and tangential.  
He could not remember the questions at times during the 
interview.  Content was positive for auditory hallucinations, 
though he denied any paranoid ideation or visual 
hallucinations.  At the time of examination, the veteran was 
positive for delusional content about immunomodulators.  He 
was alert and well oriented.  He did not know the Presidents, 
but he did know the states bordering where he lived.  The 
veteran demonstrated poor to no insight about his illness.  
He felt that his illness was caused by "negative 
reinforcement."  At the time of examination, the veteran 
exhibited poor to fair judgment, as demonstrated by the fact 
that he received no treatment for his psychiatric condition.  

In the opinion of the examiner, while the veteran was aware 
of the monetary benefits to which he was entitled, he did not 
have the decision-making capacity to manage his funds.  
Additionally noted was that the veteran would benefit from a 
fiduciary to help him manage his own funds.

Pursuant to applicable law and regulation, a mentally 
incompetent person is one who, because of injury or disease, 
lacks the mental capacity to contract or to manage his or her 
own affairs, including disbursement of funds without 
limitation. Rating agencies are authorized to make official 
determinations of competency and incompetency for the purpose 
of existing laws, VA regulations and VA instructions. Such 
determinations will be controlling for purposes of direct 
payment of current benefits.  The rating agency will consider 
evidence of the recommendation of 
the Veterans Services Officer of jurisdiction, together with 
all other evidence of record, in determining whether its 
prior decision should be revised or continued.  Reexamination 
may be requested as provided in section 3.327(d) if necessary 
to properly evaluate the extent of disability.  
Determinations relative to incompetency should be based upon 
all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Where there is doubt as to whether the 
beneficiary is capable of administering his or her funds, 
such doubt will be resolved in favor of competency.  Failure 
or refusal of the beneficiary after proper notice to request 
or cooperate in a hearing will not preclude a rating decision 
based on the evidence of record. 38 C.F.R. § 3.353.

In the present case, at the time of a VA compensation and 
pension examination in April 1998, it was the opinion of the 
examiner that the veteran required assistance in the 
management of his funds, because he was unable to cognitively 
understand the risks and benefits attendant on his financial 
decisions.  Accordingly, it was recommended that a fiduciary 
or payee be appointed to handle the veteran's finances.

While subsequent to the aforementioned examination, the 
veteran was described as managing his own money "very 
well," he nonetheless required assistance on two occasions 
"due to overspending."

As of the time of a recent VA psychiatric examination in 
December 2002, the veteran was described as circumstantial 
and tangential, and unable to remember a number of questions.  
Though he denied both paranoid ideation and visual 
hallucinations, his thought content was positive for auditory 
hallucinations, as well as for delusional content regarding 
"immunomodulators."  Noted at the time of examination was 
that the veteran had poor to no insight regarding his 
illness.  His judgment was only poor to fair, as demonstrated 
by the fact that he was receiving no treatment for his 
psychiatric condition.  In the opinion of the examiner, while 
the veteran was apparently aware of the amount of his monthly 
benefit, he lacked the decision-making capacity to manage his 
own funds, and would therefore benefit from the appointment 
of a fiduciary.   

The Board finds the opinions of the VA examiners, both of 
whom are physicians, to be more probative of the veteran's 
mental competency than the social workers.  In this regard, 
the Board notes that the social workers' statements were made 
less than two weeks after the veteran's grant of service 
connection was input into VA's computer system to permit 
payment.  Thus, it is likely that the veteran had not even 
received a check from VA at the time the social workers 
submitted their statements.  Even if the veteran had received 
a check, their opinion was based on his history of managing 
lesser amounts of funds, as he was not receiving VA 
compensation.  Moreover, the Board further finds the December 
2002 VA examination, conducted approximately 4 years after 
these statements were written, to be more probative of the 
veteran's current ability to manage his funds.

The Board has taken into consideration the veteran's 
arguments regarding his alleged competency, and corresponding 
ability to manage his own funds.  However, based on a review 
of the entire evidence of record, the Board is of the opinion 
that, as a result of the veteran's service-connected 
schizophrenia, he lacks the mental capacity to contract or 
manage his own affairs, including the disbursement of funds 
without limitation, and is therefore incompetent for VA 
purposes.  



	(CONTINUED ON NEXT PAGE)





ORDER

The veteran is incompetent for VA purposes, including the 
disbursement of VA funds.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



